Citation Nr: 1810980	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-21 572	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented with respect to the issue of entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder (BPD), and schizoaffective disorder (SAD) 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD as due to military sexual trauma (MST) or personal assault, BPD, and SAD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to March 1979.

This appeal comes before the Board of Veteran's Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction of the Veteran's claim has been transferred to the RO in Nashville, Tennessee.

In December 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The competent evidence of record indicates that the Veteran has been diagnosed with psychiatric disorders in addition to PTSD, including BPD and SAD.  The Board finds it is appropriate therefore to recharacterize the issue to encompass all psychiatric diagnoses of record and has reflected that accordingly on the cover page.  See Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD due to MST or personal assault, BPD, and SAD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  A May 1994 rating decision denied service connection for a nervous disorder and a July 2004 rating decision denied service connection for PTSD; the claim for service connection for an acquired psychiatric disorder was mostly recently denied in an unappealed rating decision in August 2007.

2.  The evidence received since the August 2007 rating decision regarding the claim of an acquired psychiatric disorder including PTSD due to MST or personal assault, BPD, and SAD relates to an unestablished fact necessary to establish service connection and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that continued the denial of service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD due to MST or personal assault, BPD, and SAD. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim for service connection of an acquired psychiatric disorder constitutes a complete grant of that portion of the claim that is decided in this decision, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the regulations implementing it.
II. New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104, 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the evidence already in the record, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).




III. Reopening the Claim for an Acquired Psychiatric Disorder

The Veteran's claim for entitlement to service connection for a nervous disorder was denied initially by a May 1994 rating decision based on a finding that it was not incurred in or aggravated by his active military service nor was it manifested within any applicable presumptive periods.  Thereafter, the Veteran's claim for entitlement to service connection for PTSD was denied by a July 2004 rating decision based essentially on a finding that he did not have a clinical diagnosis for the condition and because his claimed in-service stressor events could not be verified.  The Veteran has attempted to reopen his claim for PTSD on multiple occasions since then.  It was most recently denied in an August 2007 rating decision that found the Veteran had not submitted new and material evidence to reopen his claim.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision; therefore, it is final.

Since the prior denial of the claim in August 2007, recent evidentiary submissions have included the Veteran's own written and oral contentions, as well as additional medical evidence not previously considered.  The record reflects that the Veteran was treated at the VA Medical Center (VAMC) in Boston, Massachusetts in March 2011.   During treatment, he disclosed that he suffered a military sexual trauma in 1979 and was absent without leave for 15 days.  When he returned to post, he was sent to an alcohol and drug treatment program, which he failed.  He was subsequently separated from service.  The Boston VAMC diagnosed the Veteran's psychiatric disability as schizoaffective disorder.  The Veteran submitted a statement in December 2012 which indicated that he was a rape victim.  In January 2013 the Veteran was hospitalized for three days at the Bedford VAMC for bipolar disorder.  In July 2013 the Veteran was seen at the Las Vegas, Nevada VA.  The admitting diagnosis was acute anxiety and depression.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a psychiatric disability has been received.  The evidence received contains additional psychiatric diagnoses with additional symptomatology.  Further, the Veteran's statement connecting the military sexual trauma he sustained to behavioral changes while on active duty including subsequent drug use and an absence without leave from post, is new and has not previously been considered.  It is also not cumulative or redundant of evidence already of record, since it addresses the basis for the prior denial by suggesting an in-service occurrence and a stressor that may be identifiable. 

This evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically it may establish a possible nexus between the Veteran's acquired psychiatric disorder with his active duty service, the lack of evidence of which was the basis of the prior final denial. 

The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18 (2010). 

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim for entitlement to service connection for PTSD now recharacterised as an acquired psychiatric disorder to include PTSD due to MST or personal assault, BPD, and SAD.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD due to MST or Personal Assault, BPD or SAD is reopened. 


REMAND

The Veteran contends that he suffered a military sexual trauma and as a result suffers from PTSD and other mental health illnesses.  The Veteran's service treatment records (STRs) document a personal assault requiring stitches to his face.  The medical note specifically states that the Veteran was mugged and severely beaten by a block jack.  See STR Dental Health Record August 21, 1978.  

Furthermore, the Veteran's military personnel record reflects behavior changes that warrant consideration as to whether they may corroborate the Veteran's contentions of military sexual trauma pursuant to 38 C.F.R. § 3.304(f)(5).  Specifically, his enlistment records document that he enlisted with Airborne Infantry, 7th Special Forces in April 1977 for a term of four years, with deferred entry until September so he could complete high school.  In November 1977, the Veteran received a Letter of Commendation stating that he had been selected as the outstanding trainee leader in his Basic Combat Training Company.  However, in May 1978 the Veteran voluntarily waived his enlistment commitment to the 7th Special Forces and agreed to be reassigned.  See DA Form 2496, May 1978.  The Veteran's Military Personnel Records (MPRs) reflect that the Veteran's work performance deteriorated, he was absent without leave continuously from October 1978 through December 1978, he began abusing substances, and was referred to Operation Awareness for rehabilitation.  

The Veteran's father stated that his son began exhibiting personality changes when he began parachute school and Green Beret training, which became increasingly more serious.  The Veteran returned home for Christmas in December 1978 and was violent.  He threatened his family members' lives with the use of guns and a no detect chemical fire.  The Veteran's father was concerned enough to travel to Fort Devens while his son was visiting him to discuss his son's mental health with a doctor at the Cutler Army Community Hospital.  However he declined to make a formal report regarding his son's deteriorating condition because he feared reprisal from the Veteran.  See Letter to Speaker House of Representatives, Thomas P. O'Neill, July 1983. 

The Veteran also corroborates behavior changes during military service.  He states that during Airborne school he was constantly told to "kill, kill".  Although he was not a violent person he developed aggressive tendencies during his active duty.  Prior to separating from service an Army doctor told him to take medicine for his aggression. He attributes the fact that he had 28 assault convictions and significant involvement with the law post-service, to his military service.  See Statement in Support of Claim December 1993.  The Veteran's active duty mental health treatment records from Fort Bragg Hospital (aka Womack Army Medical Center) have not been associated with the file.

The Veteran was afforded educational classes and counseling from December 1978 until February 1979, however he was considered a rehabilitation failure based on unsatisfactory conduct and efficiency, missed counseling appointments, missed urinalysis tests and continued use of marijuana.  See ADAPCP Summary March 1979.  The Veteran's Chapter 9 medical examination dated March 1979 indicates that he was suffering from depression and had been for two weeks prior to separation.  

The Veteran treated for a nervous condition at the Herbert Lipton Mental Health Center in Ayers, Massachusetts in 1979, within one year of separation.  See VA Form 21-526 dated December 1993.  These records have not been associated with the file.  Mental health treatment records in the Veteran's claims file document in detail that the Veteran has struggled with mental illness and substance abuse post service, resulting in homelessness, incarceration and isolation from family and friends.  Postservice treatment records reflect an acquired psychiatric disorder with diagnoses of PTSD, BPD, and SAD.  The record indicates that the Veteran has treated at the Vanderbilt, Tennessee VAMC, Phoenix, Arizona VAMC, Las Vegas, Nevada VAMC, Bedford, Massachusetts VAMC and Boston, Massachusetts VAMC.  See Hearing Transcript page 8.  The Board notes that not all treatment records from VA have been associated with the file.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon, 20 Vet. App. at 81; 38 U.S.C. § 5103A(d)(2).  The third requirement of "an indication" that a disability "may be" associated with service is a "low threshold." McClendon, 20 Vet. App. at 83.  In light of the foregoing, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion as to whether the Veteran's acquired psychiatric disorder is etiologically related to military service.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a duty to assist notification letter pursuant to 38 C.F.R. § 3.304(f)(5).

2.  Obtain the Veteran's active duty mental health treatment records from Fort Bragg Hospital (aka Womack Army Medical Center).  The Board notes that hospital records are often held at the facility itself and must be requested separately since they are not generally part and parcel of the Veteran's STR file. 

3.  Review the claims file and, with any necessary assistance from the Veteran, obtain private and VA mental health treatment records delineated by the Veteran to include from the Herbert Lipton Mental Health Center in Ayers, Massachusetts; the Vanderbilt, Tennessee VAMC; Phoenix, Arizona VAMC; Las Vegas, Nevada VAMC; Bedford, Massachusetts VAMC; and the Boston Massachusetts VAMC. Associate the medical records with the Veteran's claims file.  If any of the requested records are not available, such should be noted for the record along with a description of the efforts undertaken to obtain such records.

4.  Conduct any development required to verify the Veteran's stressor for PTSD, specifically to include the personal assault documented in the Veteran's STR on August 21, 1978, and make a formal written statement of finding.  Associate the written statement with the claims file. 

5.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical examiner to determine if his acquired psychiatric disorder is etiologically related to his military service.  The examiner is to be provided access to the complete claims folder and a copy of this remand. The examiner is to provide a detailed review of the Veteran's pertinent psychiatric history, current complaints, and the nature and extent of any disability. 

Thereafter, the examiner should (1) identify for the record all of the Veteran's current psychiatric diagnoses, to include whether he has PTSD, and then (2) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's current psychiatric diagnoses had its onset in service, is due to an event or injury during service or is otherwise etiologically related to his active duty service.  

The examiner should specifically address the issue of MST or personal assault raised by the record and as documented in the STR dated August 21, 1978 in the opinion.  

The examiner should also specifically address the diagnosis of depression in the separation examination in the March 1979.

The examiner should also specifically address the lay statement of the Veteran's father contained in correspondence dated July 1983as well as the Veteran's statement dated December 1993 and offer an opinion as to whether the medical evidence of record in the Veteran's claims file supports a diagnosis of psychosis as defined in 38 C.F.R § 3.384 during his active duty service or within one year of separation.

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

6.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and then re-adjudicate the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder to include PTSD due to MST or personal assault, BPD, and SAD.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


